Braley, J.
The plaintiffs not having excepted to the master’s report, the question before us is whether upon his findings the decree dismissing the bill should be affirmed. The parties were members of Ayer Circle, No. 478, of the Companions of the Forest of America, a secret fraternal beneficiary order, composed of a supreme circle with grand circles and subordinate circles, each of which is a voluntary association. It had an elaborate system of general laws for its own government and for the creation and government of grand and subordinate circles. A grand circle having been duly organized in this Commonwealth, Ayer Circle was recognized as a subordinate circle under the jurisdiction of the grand circle and subject to all general laws then in existence or which might thereafter be adopted by the grand circle under the power reserved to that body in the general laws to make changes. By reason of internal dissensions the order in this jurisdiction became divided into two factions resulting in two rival annual conventions, where the officers elected by each claimed to be the only legal officers of the grand circle. It is *267stated, that a large majority of the members of Ayer Circle were favorable to one faction in preference to the other, but did not secede from the order, and paid the capitation taxes for that year to the financial secretary elected by the convention with which it was in sympathy. It does not appear that the rival faction ever called or held an annual convention, and when the time came for calling the next convention the position of grand financial secretary was held by an incumbent in possession of the office, who performed its duties, and the notices for the convention were issued in discharge of her secretarial functions as prescribed by the general laws. It was unnecessary for the plaintiffs to offer further proof of her authority. Attorney General v. Crocker, 138 Mass. 214. Fitchburg Railroad v. Grand Junction Railroad & Depot Co. 1 Allen, 552, 557. The master having found that this convention was called and held with a quorum of officers and delegates in accordance with the laws of the order, he rightly ruled, that Julia A. McCarthy was legally elected grand chief companion of the grand circle, and that her election was binding upon all subordinate circles. The convention also adopted a revision of the grand laws of the grand circle, which, having been approved by the supreme supervisor of laws, became effective even if no copy was sent to Ayer Circle, or to any of its members. By article sixteen, section two, of these laws it was provided among other .causes for dissolution, that a subordinate circle may be dissolved “for improper conduct,” and “for neglecting or refusing to make returns, or for non-payment of dues or taxes to the grand circle,” and by article six the grand chief companion was authorized to suspend any subordinate circle for cause, subject to the right of appeal to the grand executive council, and from this body to the grand circle.
But if Ayer Circle was in arrears for capitation taxes, which the master finds were intentionally withheld, and there is plenary evidence in the report that a majority of its members refused to recognize the authority of the grand chief companion, or of the grand circle, the summary and arbitrary conduct of Mrs. McCarthy in suspending the circle and taking its charter, without giving any notice of her purpose, was in violation of the property rights of the members, which cannot be distinguished from the rights of the circle as a voluntary association. The grand laws contain no *268provisions for notice to the circle or to its members before this authority could be exercised. Yet it is manifest from the very-full statements in the report that membership conferred beneficial interests in a very appreciable fund in possession of the treasurer, who has not been joined as a party, as well as in other valuable property and paraphernalia now held by the defendants and formerly used by the circle at its meetings in accordance with the rules and ritual prescribed by the order. McFadden v. Murphy, 149 Mass. 341. If the object of the grand chief companion had been fully accomplished it would have dissolved the circle, the defendants would have been excluded, and the fund and other property would have been transferred to those members who adhered to the grand circle as then constituted and represented by her. The subordinate circle as a constituent part of the order and a majority of its members may have been amenable to discipline, even to the point of suspension and expulsion, but until reasonable notice in some appropriate form had been given to the members of the charges, with the opportunity to appear and to be heard upon the subject, neither the grand chief companion nor the executive council or the grand circle could deprive a subordinate circle, or any of its members, of these valuable rights. Murdoch’s case, 7 Pick. 303. Murdock v. Phillips Academy, 12 Pick. 243, 264. Gray v. Christian Society, 137 Mass. 329. Karcher v. Supreme Lodge Knights of Honor, 137 Mass. 368, 372. Kidder v. United Order of the Golden Cross, 192 Mass. 326, 335, 336. Sabourin v. Lippe, 195 Mass. 470, 479. Wachtel v. Noah Widows & Orphans’ Benevolent Society, 84 N. Y. 28.
Nor are the defendants concluded from making this defense, because they resorted to an appeal as provided by the general laws, in which the acts of the grand chief companion were affirmed. The appeal, even if entered with the grand financial secretary who lawfully held the office, was not prosecuted by them, and no notice having been given to the defendants of the proposed expulsion or suspension, the appellate tribunals were without jurisdiction. An act originally void could not be made valid by their appeal. Hoeffner v. Grand Lodge of the German Order of Harugari, 41 Mo. App. 359, 367. People v. Women’s Catholic Order of Foresters, 162 Ill. 78, 82, 83.
The proceedings of suspension, followed by reinstatement of *269the loyal members and the reissue of the charter to them having been unauthorized, the association has not been dissolved, and the plaintiffs cannot maintain their suit.

Decree affirmed.